Name: Council Regulation (EEC) No 4135/86 of 22 December 1986 on rules for imports of certain textile products originating in Yugoslavia
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12 . 86 Official Journal of the European Communities No L 387 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION ( EEC ) No 4135 / 86 of 22 December 1986 on rules for imports of certain textile products originating in Yugoslavia Whereas it is necessary to ensure that the purpose of each of these Agreements should not be obstructed by deflection of trade and that it is therefore necessary to determine the way in which the origin of the products in question is controlled and the methods by which the appropriate administrative cooperation is achieved ; Whereas compliance with the quantitative limits on exports established under the Agreements is ensured by a double-checking system ; whereas the effectiveness of these measures depends on the Community establishing a set of Community quantitative limits to be applied to imports of all products from Yugoslavia exports of which are subject to quantitative limits ; Whereas products placed in a free zone or imported under the arrangement governing bonded warehouses , temporary importation or inward processing ( suspension system ) shall not be subject to such Community quantitative limits ; THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas the Community has negotiated with Yugoslavia an Additional Protocol to the Cooperation Agreement , concerning trade in textile products ; whereas this Protocol and the rules concerning its management laid down in Regulation ( EEC ) No 3588 / 82 ( ! ), as last amended by Regulation ( EEC ) No 3786 / 85 ( 2 ), apply until 31 December 1986 ; Whereas the Community has negotiated with Yugoslavia a further Additional Protocol concerning trade in textile products ; Whereas this Protocol , within a prospect of permanent cooperation and in conditions assuring complete security of exchanges , seeks to promote the reciprocal expansion and the orderly , equitable developmet of trade in textile products between the Community and Yugoslavia , taking into the fullest consideration the grave economic and social problems currently faced by the textile industry in both the importing and exporting countries , and in particular to eliminate the genuine risk of disruption of the Community market and the genuine risk of distruption of trade in textile products originating in Yugoslavia ; Whereas it was agreed in the course of the negotiations by the delegations from the Community and Yugoslavia that the said delegations should recommend their respective authorities to apply the arrangements set out in the Agreements regotiated on a provisional basis from 1 January 1987 pending their subsequent entry into force ; Whereas provision should be made for special rules for products re-imported under the arrangements for outward processing ; Whereas , in order to apply Community quantitative limits in conformity with the Agreements negotiated with Yugoslavia it is necessary to establish a special management procedure ; whereas it is desirable that such common management system be decentralized by allocating the quantitative limits among the Member States' authorities in accordance with the double-checking system defined in the Protocol ; Whereas , in order to ensure the best possible utilization of the Community quantitative limits , they should be allocated in accordance with the requirements of the Member States and with the quantitative objectives established by the Council ; whereas , however , the extent of the disparities existing in the conditions for importation of these products into the Member States and the particularly sensitive position of the Community textiles industry mean that the said conditions ( ») OJ No L 374 , 31 . 12 . 1982 , p . 47 . ( 2 ) OJ No L 366 , 31 . 12 . 1985 , p . 37 . No L 387 / 2 Official Journal of the European Communities 31 . 12 . 86 Article 1 1 . This Regulation shall apply to imports into the Community of the textile products listed in Annex I and originating in Yugoslavia . 2 . The classification of the products listed in Annex I shall be based on the nomenclature of the Common Customs Tariff and in the nomenclature of goods for the external trade statistics of the Community and the statistics of trade between Member States ( NIMEXE ), without prejudice to Article 3 ( 7 ). The procedures for the application of this paragraph are laid down in Annex V. Article 2 1 . The origin of the products referred to in Article 1(1 ) shall be determined in accordance with the rules in force in the Community . 2 . The procedures for establishing evidence of origin and checking of the origin of the products referred to in Article 1(1 ) are laid down in the Community legislation in force and the provisions of Annexes IV and V. can be standardized only gradually ; whereas for these reasons allocation of supplies cannot immediately be effected on the basis of requirements alone ; Whereas the Protocol provides for the possibility of automatic transfer between the shares allocated to the Member States , within the Community quantitative limit , on the basis of increasing percentages from the first year of application of the Protocol onwards , in particular with a view to giving Yugoslavia more flexibility in using each Community quantitative limit ; Whereas it is also necessary to introduce efficient and rapid procedures for altering Community quantitative limits and their allocation to take account of the development of trade flows , needs for additional imports and the Community's obligations under the Protocol negotiated with Yugoslavia ; Whereas , in the case of products not subject to quantitative limitation , the Protocol provides for a consultation procedure whereby , in the event that the volume of imports of a given category of products into the Community or one of its regions exceeds a certain threshold , agreement can be reached with the supplying country on the introduction of quantitative limits ; whereas Yugoslavia also undertakes to suspend or limits its exports from the date of a request for such consultations , at the level fixed in the Protocol ; whereas , if no agreement is reached with the supplying country within the period stipulated , the Community may introduce quantitative limits at a specific annual or multiannual level ; Whereas the Protocol established a system of cooperation between the Community and Yugoslavia with the aim of preventing circumvention by means of transhipment , re-routing or other means ; whereas a consultation procedure is established under which an agreement can be reached with Yugoslavia on an equivalent adjustment to the relevant quantitative limit when it appears that the Protocol has been circumvented ; whereas Yugoslavia also agreed to take the necessary measures to ensure that any adjustments could be rapidly applied ; whereas in the absence of agreement with Yugoslavia within the time limit provided , the Community may , where clear evidence of circumvention is provided , apply the equivalent adjustments ; Whereas , in order inter alia to comply with time limits set in the Protocol , it is necessary to lay down a rapid and efficient procedure for introducing such quantitative limits and concluding these agreements with Yugoslavia ; Whereas the provisions of this Regulation must be applied in conformity with the obligations of the Community towards Yugoslavia arising from this Protocol , Article 3 1 . The importation into the Community of the textile products listed in Annex II , originating in Yugoslavia and shipped between 1 January 1987 and 31 December 1991 shall be subject to the annual quantitative limits laid down in that Annex . 2 . These quantitative limits are broken down between Member States of the Community for the year 1987 as set out in Annex III . 3 . The release for free circulation in the Community of imports subject to the quantitative limits referred to in paragraph 1 shall be subject to the presentation of an import authorization or equivalent document issued by the Member States' authorities in accordance with Article 9 . 4 . The authorized imports shall be charged against the quantitative limits laid down for the year in which the products are shipped from Yugoslavia . In this Regulation shipment of products shall be considered to have taken place on the date of their loading onto the exporting aircraft , vehicle or vessel . 5 . Imports of products not subject to quantitative limitation before 1 January 1987 which were in the course of shipment to the Community before that date shall not be subject to the quantitative limits referred to in this Article provided that they were shipped from the supplier country in which'they originate before 1 January 1987 . 6 . The release for free circulation of products the importation of which was subject to quantitative limitation before 1 January 1987 and which were shipped before theHAS ADOPTED THIS REGULATION : 31 . 12 . 86 Official Journal of the European Communities No L 387 / 3 said date shall continue from that date to be subject to the presentation of the same import documents , and to the same import conditions , as before 1 January 1987 . 7 . The definition of quantitative limits laid down in Annex II and the categories of products to which they apply shall be adapted in accordance with the procedure laid down in Article 14 where this proves necessary to ensure that any subsequent amendment to the nomenclature of the Common Customs Tariff or the nomenclature of goods for the external trade statistics of the Community and the statistics of trade between Member States ( NIMEXE ) or any decision amending the classification of such products do not result in a reduction of such quantitative limits . Article 6 1 . The Community quantitative limits shall be allocated in such a way as to ensure the improved utilization of these quantitative limits and to attain progressively a more balanced penetration of the markets by means of improved burden-sharing between the Member States . 2 . The allocation of the Community quantitative limits shall be adapted in accordance with the procedure laid down in Article 14 and according to the criteria defined in paragraph 1 where this proves necessary , particularly in view of trends in patterns of trade , in order to ensure their improved utilization . 3 . Without prejudice to paragraph 2 , after 1 June each year Yugoslavia may , after notifying the Commission in advance , transfer the unused quantities of the shares allocated to Member States of a Community quantitative limit , provided for in Article 3 , to the shares of the same limit allocated to other Member States , provided that less than 80 % of the share of the Member State from which the transfer is being made has been used and subject to the following percentages of the share to which the transfer is being made : Article 4 The quantitative limits referred to in Article 3 shall not apply to the cottage industry and folklore products defined in Annex VI which are accompanied on importation by a certificate issued by the competent authorities of Yugoslavia in accordance with the provisions of Annex VI and which fulfil the other conditions laid down therein . 2 % in 1987 4 % in 1988 8 % in 1989 12 % in 1990 16 % in 1991 Article 5 1 . The quantitative limits referred to in Article 3 shall not apply to products placed in a free zone or imported under the arrangements governing bonded warehouses , temporary importation or inward processing ( suspension system ). Where the products referred to in the preceding subparagraph are subsequently released for free circulation , either in the unaltered state or after working or processing , Article 3 ( 3 ) shall apply and the products so released shall be charged against the Community quantitative limit established for the year for which the export licence was issued . 2 . Where the authorities in the Member States establish that imports of textile products have been charged against a quantitative limit fixed pursuant to Article 3 and that these products have subsequently been re-exported outside the Community , they shall inform the Commission thereof and issue additional imports authorizations for the same products and the same quantities in accordance with Article 3 ( 3 ). Imports effected under cover of such authorizations shall not be charged against the Community quantitative limit for the current year or the following year . 3 . Re-imports into the Community of textile products after processing in Yugoslavia shall be subject to the specific arrangements provided for in Annex VII provided that they are effected in accordance with the regulations on economic outward processing in force in the Community . Article 7 1 . Yugoslavia may , after notifying the Commission in advance , utilize the shares allocated to Member States in the following ways : ( a ) advance utilization during any given year of a portion of a share established for the following year shall be authorized for each category of products up to 5 % of the share for the year of actual utilization . Such advance imports shall be deducted from the corresponding shares established for the following year ; ( b ) carry-over of amounts not utilized during any given year to the corresponding share for the following year shall be authorized up to 9 % of the share for the year of actual utilization ; ( c ) transfers of quantities in the categories in Group I may be made in the following cases only :  transfers between categories 1 , 2 and 3 shall be authorized subject to a maximum of 7% of the quota-share established for the category to which the transfer is made ,  transfers between categories 4,5,6,7 and 8 shall be authorized up to 7 % of the share established for the category to which the transfer is made ,  transfers of quantities into the different categories in Group II or III may be made from any category in No L 387 / 4 Official Journal of the European Communities 31 . 12 . 86 3 . The quantities of products covered by the import authorizations or equivalent documents provided for in Article 3 shall be charged against the share of the Member State which issued those authorizations or documents . 4 . The competent authorities of the Member States shall cancel import authorizations or equivalent documents already issued in cases where the corresponding export licences have been withdrawn or cancelled by the competent authorities in Yugoslavia . However , if the competent authorities of a Member State have not been informed by the competent authorities of Yugoslavia of the withdrawal or cancellation of an export licence until after the related products have been imported into such Member State , the quantities in question shall be set off against the Member State's quota share for the year during which shipment of products took place . Group I , II or III , up to a maximum of 10 % of the share established for the category to which the transfer is made ,  the cumulative application of the provisions of points ( a ), ( b ) and ( c ) may not , in the course of any given year , cause a limit established for the category and for the year in question to be exceeded by more than 17 % . The table of equivalence applicable to the abovementioned transfers is given in Annex I. 2 . In the event of recourse by Yugoslavia to the provisions of paragraph 1 , the Commission shall notify the authorities of the Member States concerned , which shall authorize the imports in question in accordance with the double-checking system defined in Annex V. 3 . Where a Member State's share has been increased by the application of paragraph 1 of Article 8 , or where further possibilities of imports into that Member State have been created under Article 8 , such increases or further import possibilities shall not be taken into account for the purposes of applying paragraph 1 in the current year or in subsequent years . Article 10 1 . The importation into the Community of textile products listed in Annex I , originating in Yugoslavia and not subject to the Community quantitative limits referred to in Article 3 shall be subject to a system of administrative surveillance . 2 . Should imports into the Community of products falling within any given category , referred to in paragraph 1 , not subject to the arrangements laid down in Annex VII and originating in Yugoslavia exceed , in relation to the preceding calendar year's total imports into the Community of products in the same category , the percentages indicated below , such imports may be made subject to quantitative limits under the conditions laid down in this Article :  for all categories of Group I products : 1,25 % ,  for all categories of Group II products : 6,25 % ,  for all categories of Group III products : 12,5 % . These arrangements may be limited to imports into specific regions of the Community . 3 . Should the imports referred to in paragraph 2 into a given region of the Community exceed , in relation to the total quantities calculated for the whole Community according to the percentage specified in paragraph 2 , the percentage set for that region in the table below , such imports may be made subject to quantitative limits in the region in question : Article 8 1 . Member States which find that they require additional imports for their internal consumption or which consider that their share may not be fully utilized shall notifiy the Commission accordingly . 2 . The quantitative limits laid down in Article 3 may be increased in accordance with the procedure laid down in Article 14 where it appears that additional imports are required . 3 . At the request of a Member State which finds that it requires additional imports , either on the occasion of fairs or where it has issued import authorizations or equivalent documents for up to 80 % of its national share , the Commission may , after oral or written consultation with the Member States within the Committee set up under Article 14 , open up additional possibilities for imports into that Member State . In an emergency , the Commission shall open consultations within the Committee within five working days following receipt of the request from the Member State concerned and shall take a decision within 15 working days calculated from the same date . Article 9 1 . The authorities of the Member States shall issue the import authorizations or equivalent documents provided for in Article 3 ( 3 ) up to the amount of their shares , taking into account the measures taken pursuant to Articles 6 , 7 and 8 . 2 . The import authorizations or equivalent documents shall be issued in accordance with Annex V. Germany 25,5 % ; Benelux 9,5 % ; France 16,5 % ; Italy 13,5 % ; Denmark 2,7 % ; Ireland 0,8 % ; United Kingdom 21,0 % ; Greece 1,5 % ; Spain 7,5 % ; Portugal 1,5 % . 31 . 12 . 86 Official Journal of the European Communities No L 387 / 5 7 . Should the Community and Yugoslavia be unable to reach a satisfactory solution within one month following the opening of consultations , and at the latest within two months following notification of the request for consultations , imports of the category of products in question may be subject to quantitative limits at an annual level not lower than the level resulting from the application of the formula set out in paragraph 2 , or 106 % of the level of imports reached during the calendar year preceding that in which imports exceeded the level resulting from the application of the formula set out in paragraph 2 and gave rise to the request for consultations , whichever is the higher . 8 . The arrangements provided for in paragraph 6 shall be concluded and the measures provided for in either paragraphs 5 and 7 or the arrangements or joint conclusions referred to in paragraph 6 shall be decided in accordance with the procedure laid down in Article 14 . 9 . The annual level of the quantitative limits laid down in accordance with paragraphs 5 to 8 may not be less than the level of imports into the Community or into the region or regions concerned in 1985 of products of the same category and originating in Yugoslavia . 10 . Where the development of total imports into the Community of a product which is subject to a quantitative limit fixed in accordance with paragraphs 5 to 8 renders it necessary , the annual level of that quantitative limit shall be increased , after consultation with the supplier country , in accordance with the procedure laid down in Article 13 to ensure compliance with the conditions set out in paragraphs 2 and 3 . 11 . The quantitative limits fixed in accordance with paragraphs 6 and 8 shall provide for an annual growth rate determined by mutual agreement with Yugoslavia in the context of the consultation procedure laid down in Article 13 . 12 . The quantitative limits established pursuant to paragraphs 5 to 8 shall not apply to products which have already been dispatched to the Community provided that they were shipped from Yugoslavia for export to the Community before the date of notification of the request for consultations . 13 . The quantitative limits established pursuant to paragraphs 5 to 8 shall be administered in accordance with Articles 3 to 9 , save as otherwise provided in accordance with the procedure laid down in Article 14 . 4 . Paragraphs 2 and 3 shall not apply where the percentages specified therein have been reached as a result of a fall in total imports into the Community , and not as a result of an increase in exports of products originating in Yugoslavia . 5 . Where the Commission finds , in accordance with the procedure laid down in Article 14 , that the conditions set out in paragraphs 2 and 3 are fulfilled and considers that a given category of products should be made subject to a quantitative limit , with the concurring opinion of the Committee under the procedure in Article 14 : ( a ) it shall open consultations with Yugoslavia in accordance with the procedure specified in Article 13 , with a view to reaching an agreement or joint conclusions on a suitable level of limitation for the category of products in question ; ( b ) pending a mutually satisfactory solution , it shall , as a general rule , request Yugoslavia to limit exports of the products in the category concerned to the Community or to one or more of its regions for a provisional period of three months from the date on which the request for consultations is made . Such provisional limits shall be established at 25 % of the level of imports reached during the calendar year preceding that in which imports exceeded the level resulting from the application of the formula set out in paragraph 2 , and gave rise to the request for consultation or 25 % of the level resulting from the application of the formula set out in paragraph 2 , whichever is the higher ; ( c ) it may , pending the conclusion of the requested consultations , apply to the imports of the category of products in question quantitative limits identical to those requested of Yugoslavia pursuant to point ( b ). These measures shall be without prejudice to the definitive arrangements to be made by the Community , taking into account the outcome of the consultations . Measures taken pursuant to this paragraph shall be the subject of a Commission communication published without delay in the Official Journal of the European Communities . The Commission shall refer urgent cases to the Committee provided for in Article 14 within five working days of receipt of the request from the Member State or States concerned , invoking the reasons for the urgency , and take a decision within five working days of the end of the Committee's deliberations . 6 . The consultation with Yugoslavia provided for in paragraph 5 may lead to the conclusion of an arrangement between that country and the Community or the adaption of joint conclusions on the introduction and level of quantitative limits . Such arrangements or joint conclusions shall stipulate that the quantitative limits agreed be administered in accordance with a double-checking system . Article 1 1 1 . For the textile products subject to the quantitative limits referred to in Article 3 , Member States shall notify the Commission , within the first 10 days of each month , of the total quantities , in the appropriate units and by category of products , for which import authorizations have been issued during the preceding month . 2 . In respect of the textile products in Annex I , Member States shall notify the Commission monthly , within 30 days No L 387 / 6 Official Journal of the European Communities 31 . 12 . 86 consultations may be carried out in the year in which the request to open consultations was made , or for the following year if the quantitative limit for the current year is exhausted , where clear evidence of circumvention is provided . 3 . Should the Community and Yugoslavia fail to reach a satisfactory solution within the period specified in Article 1 3 , the Commission may , where clear evidence of circumvention has been provided , deduct from the relevant quantitative limits amounts equivalent to the products originating in Yugoslavia . 4 . The agreements provided for in paragraph 1 shall be concluded and the measures provided for either in paragraph 3 or in the agreements referred to in paragraph 1 shall be adopted in accordance with the procedure laid down in Article 14 . following the end of each month , of the total quantities imported during that month , by NIMEXE code and in the units , including , where appropriate , supplementary units , of the NIMEXE code . The imports shall be broken down in accordance with the statistical procedures in force . 3 . For products cited in paragraph 1 of Annex VII , Member States shall notify the Commission monthly within 30 days following the end of each month , of the best information available on the total quantities imported during that month , in the appropriate units and by category of products . 4 . In order to enable market trends in the products covered by this Regulation to be monitored , Member States shall communicate to the Commission , before 31 March each year , statistical data for the preceding year on exports . The statistical data relating to the production and consumption of each product shall be forwarded under arrangements to be determined subsequently pursuant to the procedure laid down in Article 14 . 5 . Where the nature of the products or particular circumstances so require , the Commission may , at the request of a Member State or on its own initiative , alter the time limits for communicating the abovementioned information under the procedure laid down in Article 14 . 6 . Member States shall notify the Commission under conditions set in accordance with the procedure laid down in Article 14 , of all other particulars deemed under that procedure to be necessary in order to ensure compliance with the obligations agreed between the Community and Yugoslavia . 7 . In the urgent cases referred to in the last subparagraph of Article 10(5 ), the Member State or States concerned shall send the necessary import statistics and economic data to the Commission and the other Member States by telex . Article 13 The Commission shall conduct the consultations with Yugoslavia provided for by the present Regulation in accordance with the following rules :  the Commission shall notify Yugoslavia of the request for consultations ,  the request for consultations shall be followed within a reasonable period , and in any case not later than 15 days following the notification , by a statement setting out the reasons and circumstances which , in the Commission's opinion , justify the submission of such a request ,  the Commission shall initiate consultations within one month at the latest of notification of the request , with a view to reaching agreement or a mutually acceptable conclusion within one further month at the latest . Article 12 1 . Where information available to the Commission as a result of investigations carried out in accordance with procedures laid down in Annex IV constitutes evidence that products originating in Yugoslavia and subject to quantitative limits referred to in Article 3 or established under the procedure laid down in Article 10 , have been transhipped , re-routed or otherwise imported into the Community in circumvention of such quantitative limits , the Commission may open consultations with the supplier country concerned , in accordance with the procedure laid down in Article 13 , with a view to reaching agreement on an equivalent adjustment of the corresponding quantitative limits . 2 . Pending the outcome of the consultations , the Commission may request Yugoslavia to make the necessary arrangements as a precautionary measure to ensure that adjustments of quantitative limits agreed following such Article 14 1 . The Textile Committee-Yugoslavia , hereinafter called 'the Committee', composed of representatives of the Member States and chaired by a Commission representative , is hereby set up . 2 . The Committee shall draw up its rules of procedure . 3 . Where reference is made to the procedure defined in this Article , the chairman , on his own initiative or at the request of a Member State , shall refer the matter to the Committee . 4 . The Commission representative shall submit draft measures to the Committee . The Committee shall deliver an opinion on the draft measures within a period which may be fixed by the chairman depending on the degree of urgency of the matter . It shall decide , by the majority specified in Article 148 ( 2 ) of the Treaty for the adoption of acts by the Council 31 . 12 . 86 Official Journal of the European Communities No L 387 / 7 Article IS The Member States shall inform the Commission forthwith of all measures taken pursuant to this Regulation and of all laws , regulations or administrative provisions concerning arrangements for importation of the products covered by this Regulation . on a proposal from the Commission . In the case of votes within the Committee , the votes of the Member States' representatives shall be weighted in accordance with the abovementioned Article . The chairman shall not vote . 5 . The Commission shall adopt the measures proposed where they are in conformity with the Committee's opinion . Where the measures proposed are not in conformity with the Committee's opinion , or where no opinion has been given , the Commission shall submit to the Council without delay a proposal for the measures to be taken . The Council shall act by a qualified majority . Should the Council fail to take a decision within one month of the date on which the proposal was laid before it , the Commission shall adopt the proposed measures . 6 . The chairman may , on his own initiative or at the request of a representative of a Member State , consult the Committee about any other matter relating to the application of this Regulation . Article 16 Amendments and adjustments to the Annexes to this Regulation which are necessary to take into account amendments to Community rules on statistics , customs arrangements or common import arrangements shall be adopted in accordance with the procedure laid down in Article 14 . Article 1 7 This Regulation shall enter into force on 1 January 1987 . It shall apply until 31 December 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Donne at Brussels , 22 December 1986 . For the Council The President G. SHAW No L 387 / 8 Official Journal of the European Communities 31 . 12 . 86 ANNEX I LIST OF PRODUCTS REFERRED TO IN ARTICLE 1 1 . When the constitutive material of the products of categories 1 to 114 is not specifically mentioned , these products are to be taken to be made exclusively of wool or of fine hair , of cotton or of man-made fibres . 2 . Garments which are not recognizable as being garments for men or boys or as being garments for women or girls are classified with the latter . 3 . Where the expression 'babies' garments ' is used , this is meant also to cover girls' garments up to and including commercial size 86 . GROUP I A Cate ­ gory CCT heading No 1987 NIMEXE code 1987 Description Table of equivalence pieces / kg g / piece ( 1 ) ( 2 ) ( 3 ) ( 4 ) ( 5 ) ( 6 ) 1 55.05 55.05-13 , 19 , 21 , 25 , 27 , 29 , 33 , 35 , 37 , 41 , 45 , 46 , 48 , 51 , 53 , 55 , 57 , 61 , 65 , 67 , 69 , 72 , 78 , 81 , 83 , 85 , 87 Cotton yarn , not put up for retail sale 2 55.09 55.09-03 , 04 , 05 , 06 , 07 , 08 , 09 , 10 , 11 , 12,13 , 14 , 15 , 16 , 17 , 19,21,29,32,34 , 35 , 37 , 38 , 39 , 41 , 49 , 51 , 52 , 53 , 54 , 55 , 56 , 57 , 59 , 61 , 63 , 64 , 65 , 66 , 67 , 68 , 69 , 70 , 71 , 73 , 75 , 76 , 77 , 78 , 79 , 80 , 81 , 82 , 83 , 84 , 85 , 87 , 88 , 89 , 90 , 91 , 92 , 93 , 98 , 99 Woven fabrics of cotton , other than gauze , terry fabrics , narrow woven fabrics , pile fabrics , chenille fabrics , tulle and other net fabrics 2 a ) 55.09 55.09-06 , 07 , 08 , 09 , 51 , 52 , 53 , 54 , 55 , 56 , 57 , 59 , 61 , 63 , 64 , 65 , 66 , 67 , 70 , 71 , 73 , 83 , 84 , 85 , 87 , 88 , 89 , 90 , 91 , 92 , 93 , 98 , 99 a ) of which : other than unbleached or bleached 3 56.07 A 56.07-01 , 04 , 05 , 07 , 08 , 10 , 12 , 15 , 19 , 20 , 22 , 25 , 29 , 30 , 31 , 35 , 38 , 39 , 40 , 41 , 43 , 45 , 46 , 47 , 49 Woven fabrics of synthetic fibres ( staple or waste ) other than narrow woven fabrics , pile fabrics ( including terry fabrics ) and chenille fabrics 3 a ) 56.07-01 , 05 , 07 , 08 , 12 , 15 , 19 , 22 , 25 , 29 , 31 , 35 , 38 , 40 , 41 , 43 , 46 , 47 , 49 a ) of which : other than unbleached or bleached 31 . 12 . 86 Official Journal of the European Communities No L 387 / 9 GROUP I B ( 1 ) ( 2 ) ( 3 ) ( 4 ) ( 5 ) ( 6 ) 4 60.04 B I II a ) b ) c ) IV a ) 4 b ) 1 aa ) dd ) 2 ee ) c ) 4 d ) 1 aa ) dd ) ex 2 dd ) 60.05 A II b ) 4 mm ) 11 22'* 33 44 60.04-19 , 20 , 22 , 23 , 24 , 26 , 39 , 41 , 50 , 58 , 69 , 71 , 79 , 88 60.05-86 , 87 , 88 , 89 Shirts , T-shirts , lightweight fine knit roll , polo or turtle necked jumpers and pullovers ( other than of wool or fine animal hair), undervests and the like , knitted or crocheted 6,48 154 5 60.05 A la ) II b ) 4 bb) 11 aaa ) bbb ) ccc) ddd ) eee ) 22 bbb ) ccc ) ddd ) eee ) fff) ijij ) 11 60.05-01 , 29 , 30 , 32 , 33 , 34 , 39 , 40 , 41 , 42 , 43 , 80 Jerseys , pullovers , slip-overs , waistcoats , twinsets , cardigans , bed-jackets and jumpers ( other than jackets and blazers ), anoraks , windcheaters , waister jackets and the like , knitted or crocheted 4,53 221 6 61.01 B V d ) 1 2 3 e ) 1 2 3 61.02 B II e ) 6 aa ) bb ) cc ) 61.01-62 , 64 , 66 , 72 , 74 , 76 61.02-66 , 68 , 72 Men's or boys' woven breeches , shorts other than swimwear and trousers ( including slacks ); women's or girls' woven trousers and slacks , of wool , of cotton or of man-made fibres 1,76 568 7 60.05 A II b ) 4 aa ) 22 33 44 55 60.05-22 , 23 , 24 , 25 Women's or girls' blouses , shirts and shirt-blouses , whether or not knitted or crocheted , of wool , cotton or man-made fibres 5,55 180 61.02 B II e ) 7 bb ) cc) ee) 61.02-78 , 82 , 85 8 61.03 A I II IV 61.03-11 , 15 , 18 Men's or boys' shirts , other than knitted or crocheted , of wool , cotton or man-made fibres 4,60 217 No L 387 / 10 Official Journal of the European Communities 31 . 12 . 86 GROUP II A ( 1 ) ( 2 ) ( 3 ) ( 4 ) ( 5 ) ( 6 ) 9 55.08 62.02 B III a ) 1 55.08-10 , 30 , 50 , 80 62.02-71 Terry towelling and similar woven terry fabrics of cotton ; toilet linen and kitchen linen , other than knitted or crocheted , of terry towelling and woven terry fabrics , of cotton 20 62.02 B I a ) c ) 62.02-12 , 13 , 19 Bed linen , other than knitted or crocheted 22 22 a ) 56.05 A 56.05-03 , 05 , 07 , 09 , 11 , 13 , 15 , 19 , 21 , 23 , 25 , 28 , 32 , 34 , 36 , 38 , 39 , 42 , 44 , 45 , 46 , 47 56.05-21 , 23 , 25 , 28 , 32 , 34 , 36 Yarn of staple or waste synthetic fibres , not put up for retail sale a ) of which : acrylic 23 56.05 B 56.05-51 , 55 , 61 , 65 , 71 , 75 , 81 , 85 , 91 , 95 , 99 Yarn of staple or waste artificial fibres , not put up for retail sale 32 32 a ) ex 58.04 58.04-07 , 11 , 15 , 18 , 41 , 43 , 45 , 61 , 63 , 67,69,71,75,77,78 58.04-63 Woven pile fabrics and chenille fabrics ( other than terry towelling or terry fabrics of cotton and narrow woven fabrics ) and tufted textile surfaces , of wool , of cotton or of man-made textile fibres a ) of which : cotton corduroy 39 62.02 B II a ) c ) III a ) 2 c ) 62.02-40 , 42 , 44 , 46 , 51 , 59 , 65 , 72 , 74 , 77 Table linen , toilet and kitchen linen , other than knitted or crocheted , other than of terry towelling or similar terry fabrics of cotton GROUP II B ( 1 ) ( 2 ) ( 3 ) ( 4 ) ( 5 ) ( 6 ) 12 60.03 B la ) b ) II a ) 2 b ) III IV 60.04 B III a ) 2 b ) 60.06 B II 60.03-11 , 18 , 20 , 29 , 40 , 80 60.04-33 , 34 60.06-92 Panty-hose and tights , stockings , under ­ stockings , socks , ankle-socks , sockettes and the like , knitted or crocheted , other than for babies , including stockings for varicose veins , other than products of category 70 24,3 pairs 41 13 60.04 B IV a ) 2 b ) 1 cc ) 2 dd ) c ) 2 d ) 1 cc ) 2 cc ) 60.04-36,48,56,66,75,85 Men's or boys ' underpants and briefs , women's or girls' knickers and briefs , knitted or crocheted , of wool , cotton or man-made fibres 17 59 31 . 12 . 86 Official Journal of the European Communities No L 387 / 11 . (D ( 2 ) ( 3 ) ( 4 ) ( 5 ) ( 6 ) 14 61.01 A II a ) B Vb ) 1 2 3 61.01-07 , 41 , 42 , 44 , 46 , 47 Men's or boys ' woven overcoats , raincoats and other coats , cloaks and capes , of wool , of cotton or of man-made textile fibres ( other than parkas ) ( of category 21 ) 0,72 1 389 15 61.02 B l a ) II e ) 1 aa ) bb ) cc) 2 aa ) bb ) cc ) 61.02-05 , 31 , 32 , 33 , 35 , 36 , 37 , 39 , 40 Women's or girls' woven overcoats , raincoats and other coats , cloaks and capes ; jackets and blazers , of wool , of cotton or of man-made textile fibres ( other than parkas ) ( of category 21 ) 0,84 1 190 16 61.01 B Vc ) 1 2 3 61.01-51 , 54 , 57 Men's or boys' suits and ensembles , other than knitted or crocheted , of wool , of cotton or of man-made fibres , excluding ski suits 0,80 1 250 17 61.01 B V a ) 1 2 3 61.01-34 , 36 , 37 Men's or boys' jackets and blazers , other than knitted or crocheted , of wool , of cotton or of man-made fibres 1,43 700 18 61.01 B III 61.02 B lie ) 61.03 B C 61.04 B 6 1.01-24,25,26 61.02-22 , 23 , 24 61.03-51 , 55 , 59 , 81 , 85 , 89 61.04-11 , 13 , 18 , 91 , 93 , 98 Men's or boys' singlets and other vests , underpants , briefs , nightshirts , pyjamas , bathrobes , dressing gowns and similar articles , other than knitted or crocheted Women's or girls ' singlets and other vests , slips , petticoats , briefs , panties , nightdresses , pyjamas , negliges , bathrobes , dressing gowns and similar articles , other than knitted or crocheted 19 61.05 A C 61.05-10 , 99 Handkerchiefs , other than knitted or crocheted 59 17 21 61.01 B IV 61.02 B II d ) 61.01-29 , 31 , 32 61.02-25 , 26 , 28 Parkas ; anoraks , windcheaters , waister jackets and the like , other than knitted or crocheted , of wool , of cotton or man-made fibres 2,3 435 24 60.04 B IV a ) 1 b ) 1 bb ) 2 aa ) bb ) c ) 1 d ) 1 bb ) 2 aa ) bb ) 60.05 A II b ) 4 II ) 11 60.04-35 , 47 , 51 , 53 , 65 , 73 , 81 , 83 60.05-84 Men's or boys' nightshirts , pyjamas , bathrobes , dressing gowns and similar articles , knitted or crocheted Women's or girls' nightdresses , pyjamas , negliges , bathrobes , dressing gowns and similar articles , knitted or crocheted 3,9 257 No L 387 / 12 Official Journal of the European Communities 31 . 12 . 86 ( 1 ) ( 2 ) ( 3 ) ( 4 ) ( 5 ) ( 6 ) 26 60.05 A II b ) 4 cc ) 11 22 33 44 61.02 B II e ) 4 bb ) cc ) dd ) ee ) 60.05-46 , 47 , 48 , 49 61.02-48 , 52 , 53 , 54 Women's or girls' dresses , of wool , of cotton or man-made fibres 3,1 323 27 60.05 A II b ) 4 dd ) 61.02 B II e ) 5 aa ) bb ) cc ) 60.05-51 , 52 , 54 , 58 61.02-57 , 58 , 62 Women's or girls' skirts , including divided skirts 2,6 385 28 60.05 A II b ) 4 ee ) 60.05-60 , 63 , 65 Trousers , bib and brace overalls , breeches and shorts ( other than swimwear), knitted or crocheted , of wool , of cotton or man-made fibres 1,61 620 29 61.02 B II e ) 3 aa ) bb ) cc) 61.02-42 , 43 , 44 Women's or girls' suits and ensembles , other than knitted or crocheted , of wool , of cotton or man-made fibres , excluding ski suits 1,37 730 31 61.09 D 61.09-50 Brassieres , woven , knitted or crocheted 18,2 55 68 60.03 A 60.04 A I II a ) b ) c ) III a ) b ) c ) d ) 60.05 A II b ) 1 5 aa ) 61.02 Ala ) b ) 61.04 A 61.11 A 60.03-01 , 03 , 05 , 09 60.04-02 , 03 , 04 , 06 , 07 , 08 , 10 , 11 , 12 , 14 60.05-06 , 07 , 08 , 09 , 91 61.02-01 , 03 61.04-01 , 09 61.11-10 Babies' garments and clothing accessories , excluding babies gloves , mittens and mitts of categories 10 and 87 , and babies ' stockings , socks and sockettes , other than knitted or crocheted , of category 88 73 60.05 A II b ) 3 60.05-16 , 17 , 19 Track suits of knitted or crocheted fabric , of wool , of cotton or of man-made textile fibres 1,67 600 31 . 12 . 86 Official Journal of the European Communities No L 387 / 13 ( 1 ) ( 2 ) ( 3 ) ( 4 ) ( 5 ) ( 6 ) 76 61.01 B I 61.02 B II a ) 61.01-13 , 15 , 17 , 19 61.02-12 , 14 Men's or boys' industrial or occupational clothing , other than knitted or crocheted ; Women's or girls' aprons , smock-overalls and other industrial or occupational clothing , other than knitted or crocheted 77 61.01 B Vf) 1 61.02 B II e ) 8 aa ) 61.01-82 61.02-86 Ski suits , other than knitted or crocheted 78 61.01 A I II b ) B V g) 1 2 3 61.02 All B lb ) II e ) 9 aa ) bb ) cc) 61.01-03 , 09 , 93 , 94 , 97 61.02-04 , 07 , 93 , 95 , 97 Garments , other than knitted or crocheted , excluding garments of categories 6 , 7 , 8 , 14 , 15 , 16 , 17 , 18 , 21 , 26 , 27 , 29 , 68 , 72 , 76 and 77 83 60.05 A lb) II a ) b ) 4 hh ) 11 22 33 44 kk ) 11 60.05-03 , 04 , 75 , 76 , 77 , 78 , 82 Overcoats , jackets , blazers and other garments , including ski suits , knitted or crocheted , excluding garments of categories 4 , 5 , 7 , 13 , 24 , 26 , 27 , 28 , 68 , 69 , 72 , 73 , 74 , 75 GROUP III A ( 1 ) ( 2 ) ( 3 ) ( 4 ) ( 5 ) ( 6 ) 33 51.04 A III a ) 62.03 B II b ) 1 51.04-06 62.03-51,59 Woven fabrics of synthetic filament yarn obtained from strip or the like of polyethylene or polypropylene , less than 3 m wide ; Sacks and bags , of a kind used for the packing of goods , not knitted or crocheted , obtained from strip or the like 34 51.04 A III b ) 51.04-08 Woven fabrics of synthetic filament yarn , obtained from strip or the like of polyethylene or polypropylene , 3 m or more wide 35 51.04 All IV 51.04-05 , 10 , 11 , 13 , 15 , 17 , 18 , 21 , 23 , 25 , 27 , 28 , 32 , 34 , 36 , 41 , 48 51.04-10 , 15 , 17 , 18 , 23 , 25 , 27 , 28 , 32 , 34 , 41 , 48 Woven fabrics of synthetic fibres ( continuous), other than those for tyres of category 114 a ) of which : other than unbleached or bleached No L 387 / 14 Official Journal of the European Communities 31 . 12 . 86 ( 1 ) ( 2 ) ( 3 ) ( 4 ) ( 5 ) ( 6 ) 36 36 a ) 51.04 B II III 51.04-54 , 55 , 56 , 58 , 62 , 64 , 66 , 72 , 74 , 76 , 81 , 89 , 93 , 94 , 97 , 98 51.04-55 , 58 , 62 , 64 , 72 , 74 , 76 , 81 , 89 , 94 , 97 , 98 Woven fabrics of continuous artificial fibres , other than those for tyres of category 114 a ) of which : other than unbleached or bleached 37 37 a ) 56.07 B 56.07-50 , 51 , 55 , 56 , 59 , 60 , 61 , 65 , 67 , 68 , 69 , 70 , 71 , 72 , 73 , 74 , 77 , 78 , 82 , 83 , 84 , 87 56.07-50 , 55 , 56 , 59 , 61 , 65 , 67 , 69 , 70 , 71 , 73 , 74 , 77 , 78 , 83 , 84 , 87 Woven fabrics of artificial staple fibres a ) of which : other than unbleached or bleached 38 A 60.01 B I b ) 1 60.01-40 Knitted or crocheted synthetic curtain fabrics including net curtain fabric 38 B 62.02 All 62.02-09 Net curtains , other than knitted or crocheted 40 62.02 B IV a ) c ) 62.02-83 , 85 , 89 Woven curtains ( including drapes , interior blinds , curtain and bed valances and other furnishing articles , other than knitted or crocheted , of wool , of cotton or of man-made fibres 41 ex 51.01 A 51.01-01 , 02 , 03 , 04 , 08 , 09 , 10 , 12 , 20 , 22 , 24 , 27 , 29 , 30 , 41 , 42 , 43 , 44 , 46 , 48 Yarn of synthetic filament ( continuous ), not put up for retail sale , other than non-textured single yarn untwisted or with a twist of not more than 50 turns per metre 42 ex 51.01 B 51.01-50 , 61 , 67 , 68 , 71 , 77 , 78 , 80 Yarn of continuous man-made fibres , not put up for retail sale : B. Yarn of artificial fibres ; yarn of artificial filaments , not put up for retail sale , other than single yarn of viscose rayon untwisted or with a twist of not more than 250 turns per metre and single non-textured yarn of cellulose acetate 43 51.03 55.06 56.06 B 51.03-10 , 20 55.06-10 , 90 56.06-20 Yarn of man-made filament , yarn of staple artificial fibres , cotton yarn , put up for retail sale 46 ex 53.05 53.05-10 , 22 , 29 , 31 , 38 , 39 Carded or combed sheep's or lambs' wool or other fine animal hair 47 53.06 53.08 A 53.06-21 , 25 , 31 , 35 , 51 , 55 , 71 , 75 53.08-11 , 15 Yarn of carded sheep's or lambs' wool ( woollen yarn ) or of carded fine animal hair , not put up for retail sale 31 . 12 . 86 Official Journal of the European Communities No L 387 / 15 ( 1 ) ( 2 ) ( 3 ) ( 4 ) ( 5 ) ( 6 )- 48 53.07 53.08 B 53.07-02 , 08 , 12 , 18 , 30 , 40 , 51 , 59 , 81 , 89 53.08-21 , 25 Yarn of combed sheep's or lambs' wool ( worsted yarn ) or of combed fine animal hair , not put up for retail sale 49 ex 53.10 53.10-11 , 15 Yarn of sheep's or lambs' wool or of fine animal hair , put up for retail sale 50 53.11 53.11-01 , 03 , 07 , 11 , 13 , 17 , 20 , 30 , 40 , 52 , 54 , 58 , 72 , 74 , 75 , 82 , 84 , 88 , 91 , 93 , 97 Woven fabrics of sheep's or lambs' wool or of fine animal hair 51 55.04 55.04-00 Cotton , carded or combed 53 55.07 55.07-10 , 90 Cotton gauze 54 56.04 B 56.04-21 , 23 v 28 Staple artificial fibres , including waste , carded , combed or otherwise processed for spinning 55 56.04 A 56.04-11 , 13 , 15 , 16 , 17 , 18 Synthetic staple fibres , including waste , carded or combed or otherwise processed for spinning 56 56.06 A 56.06-11 , 15 Yarn of staple synthetic fibres ( including waste ), put up for retail sale 58 58.01 58.01-01 , 11 , 13 , 17 , 30 , 80 Carpets , carpetings. and rugs , knotted ( made up or not) 59 58.02 ex A B 59.02 ex A 58.02-04 , 06 , 07 , 09 , 56 , 61 , 65 , 71 , 75 , 81 , 85 , 90 59.02-01 , 09 Carpets and other textile floor coverings , other than the carpets of category 58 60 58.03 58.03-00 Tapestries , hand-made , of the type Gobelins , Flanders , Aubusson , Beauvais and the like , and needleworked tapestries ( for example , petit point and cross stitch ) made in panels and the like by hand 61 58.05 A la ) c ) II B 59.13 58.05-01 , 08 , 30 , 40 , 51 , 59 , 61 , 69 , 73 , - 77 , 79 , 90 59.13-01 , 11 , 13 , 15 , 19 , 32 , 34 , 35 , 39 Narrow woven fabrics , and narrow fabrics ( bolduc) consisting of warp without weft assembled by means of an adhesive , other than labels and similar articles of category 62 Elastic fabrics and trimmings (not knitted or crocheted ), made from textile materials assembled from rubber thread No L 387 / 16 Official Journal of the European Communities 31 . 12 . 86 ( 1 ) . ( 2 ) ( 3 ) ( 4 ) ( 5 ) ( 6 ) 62 58.06 58.07 58.08 58.09 58.10 58.06-10 , 90 58.07-31 , 39 , 50 , 80 58.08-10 , 90 58.09-11 , 19 , 21 , 31 , 35 , 39 , 91 , 95 , 99 58.10-21 , 29 , 41 , 45 , 49 , 51 , 55 , 59 Labels , badges and the like , of textile materials , not embroidered , in the piece , in strips or cut to shape or size , woven Chenille yarn ( including flock chenille yarn ), gimped yarn ( other than metallized yarn and gimped horsehair yarn ); braids and ornamental trimmings in the piece ; tassels , pompoms and the like Tulle and other net fabrics but not including woven , knitted or crocheted fabrics ; hand or mechanically made lace , in the piece , in strips or in motifs Embroidery , in the piece , in strips or in motifs 63 60.01 B I a ) 60.06 A 60.01 B I b ) 2 3 60.01-30 60.06-11 , 18 60.01-51 , 55 Knitted or crocheted fabric of synthetic fibres containing by weight 5 % or more of elastomeric yarn and knitted or crocheted fabric containing by weight 5 % or more of rubber thread Raschel lace and long-pile fabric of synthetic . fibres 65 60.01 A B lb ) 4 II C I 60.01-01 , 10 , 62 , 64 , 65 , 68 , 72 , 74 , 75 , 78 , 81 , 89 , 92 , 94 , 96 , 97 Knitted or crocheted fabric other than those of categories 38 A and 63 , of wool , of cotton or of man-made fibres 66 62.01 A B I II a ) b ) c ) 62.01-10 , 20 , 81 , 85 , 93 , 95 Travelling rugs and blankets , other than knitted or crocheted , of wool , of cotton or of man-made fibres GROUP III B ( 1 ) ( 2 ) ( 3 ) ( 4 ) ( 5 ) ( 6 ) 10 60.02 A B 60.02-40 60.02-50 , 60 , 70 , 80 Gloves , mittens and mitts , knitted or crocheted 17 pairs 59 67 67 a ) 60.05 A II b ) 5 bb ) B 60.06 B III 60.05-92 , 93 , 94 , 95 , 96 , 97 , 98 , 99 60.06-96 , 98 60.05-96 Knitted or crocheted clothing accessories other than for babies ; household linen of all kinds , knitted or crocheted ; curtains ( including drapes ) and interior blinds , curtain or bed valances and other furnishing articles knitted or crocheted ; knitted or crocheted blankets and travelling-rugs , other knitted or crocheted articles including parts of garments or of clothing accessories a ) of which : sacks and bags of a kind used for the packing of goods , made from polyethylene or polypropylene strip 31 . 12 . 86 Official Journal of the European Communities No L 387 / 17 ( 1 ) ( 2 ) ( 3 ) ( 4 ) ( 5 ) ( 6 ) 69 60.04 B IV a ) 3 b ) 2 cc ) c ) 3 ex d ) 2 dd ) 60.04-37 , 54 , 67 , 86 Women's or girls' slips and petticoats , knitted or crocheted 7,8 128 70 60.04 B III a ) 1 60.03 B II b ) 1 60.04-31 60.03-24 , 26 Panty-hose and tights of synthetic fibres , measuring per single yarn less than 67 decitex ( 6,7 tex ) Women's full-length hosiery of synthetic fibres 30,4 pairs 33 72 60.05 A II b ) 2 60.06 B I 61.01 B II 61.02 Bllb ) 60.05-11 , 13 , 15 60.06-91 61.01-22,23 61.02-16 , 18 Swimwear , of wool , of cotton or of man-made fibres 9,7 103 74 60.05 A II b ) 4 gg) 11 22 33 44 60.05-70 , 71 , 72 , 73 Women's or girls' knitted or crocheted suits and ensembles , of wool , of cotton or man-made fibres , excluding ski suits 1,54 650 75 60.05 A II b ) 4 ff) 60.05-66 , 68 Men's or boys' knitted or crocheted suits and ensembles , of wool , of cotton or of man-made fibres , excluding ski suits 0,80 1 250 84 61.06 B C D E 61.06-30 , 40 , 50 , 60 Shawls , scarves , mufflers , mantillas , veils and the like other than knitted or crocheted , of wool , of cotton or man-made fibres 85 61.07 B C D 61.07-30,40,90 Ties , bow ties and cravats not knitted or crocheted , of wool , of cotton or man-made fibres 17,9 56 86 61.09 A B C E 61.09-20 , 30 , 40 , 80 Corsets , corset-belts , suspender belts , braces , suspenders , garters and the like , and parts thereof, whether or not knitted or crocheted 8,8 114 87 61.10 A 61.10-10 Gloves , mittens and mitts , not knitted or crocheted 88 61.10 B 61.11 B 61.10-90 61.11-90 Stockings , socks and sockettes , not knitted or crocheted ; other clothing accessories , parts of garments or of clothing accessories , other than for babies , other than knitted or crocheted 31 . 12 . 86No L 387 / 18 Official Journal of the European Communities ( 1 ) ( 2 ) ( 3 ) ( 4 ) ( 5 ) ( 6 ) 90 ex 59.04 59.04-11 , 12 , 14 , 15 , 17 , 18 , 19 , 21 Twine , cordage , ropes and cables of synthetic fibres , plaited or not 91 62.04 All B II 62.04-23 , 73 Tents 93 62.03 B lb) II a ) b) 2 c) 62.03-30 , 40 , 97 , 98 Sacks and bags , of a kind used for the packing of goods , of woven fabrics , other than made from polyethylene or polypropylene strip 94 59.01 59.01-07 , 12 , 14 , 15 , 16 , 18 , 21 , 29 Wadding of textile materials and articles thereof; textile fibres , not exceeding 5 mm in length ( flock), textile dust and mill neps 95 ex 59.02 59.02-35 , 41 , 47 , 51 , 57 , 59 , 91 , 95 , 97 Felt and articles thereof, whether or not impregnated or coated , other than floor coverings 96 59.03 59.03-01 , 11 , 21 , 23 , 25 , 29 , 30 Non-woven fabrics and articles of such fabrics , whether or not impregnated , coated , covered or laminated 97 59.05 \ 59.05-11 , 31 , 39 , 51 , 59 , 91 , 99 Nets and netting made of twine , cordage or rope and made up fishing nets of yarn , twine , cordage or rope 98 59.06 59.06-00 Other articles made from yarn , twine , cordage , rope or cables , other than textile fabrics , articles made from such fabrics and articles of category 97 99 59.07 59.10 59.11 A I II III b ) B 59.12 59.07-10 , 90 59.10-10 , 31 , 39 59.11-11 , 14 , 17 , 20 59.12-00 Textile fabrics coated with gum or amylaceous substances , of a kind used for the outer covers of books and the like ; tracing cloth ; prepared painting canvas ; buckram and similar stiffened textile fabrics of a kind used for hat foundations Linoleum , whether or not cut to shape; floor coverings consisting of a coating or covering applied on a textile backing, whether or not cut to shape ; Rubberized textile fabrics , not knitted or crocheted , excluding those for tyres Textile fabrics otherwise impregnated or coated ; painted canvas being theatrical scenery , studio back-cloths or the like , other than of category 100 31 . 12 . 86 No L 387 / 19Official Journal of the European Communities ( 1 ) ( 2 ) ( 3 ) ( 4 ) ( 5 ) ( 6 ) 100 59.08 59.08-10 , 51 , 61 , 71 , 79 Textile fabrics impregnated , coated , covered or laminated with preparations of cellulose derivatives or of other artificial plastic materials 101 ex 59.04 59.04-80 Twine , cordage , ropes and cables , plaited or not , other than of synthetic fibres 109 62.04 A I B I 62.04-21 , 61 , 69 Tarpaulins , sails , awnings , and sunblinds  110 62.04 A III Bill 62.04-25 , 75 Woven pneumatic mattresses 111 62.04 A IV B IV 62.04-29 , 79 Camping goods , woven , other than pneumatic mattresses and tents 112 62.05 A B D E 62.05-01 , 10 , 30 , 93 , 95 , 99 Other made up textile articles , woven , excluding those of categories 113 and 114 113 62.05 C 62.05-20 Floor cloths , dish cloths and dusters , other than knitted or crocheted 114 51.04 A I B I 59.11 A III a ) 59.14 59.15 59.16 59.17 A B II C D 51.04-03 , 52 59.11-15 59.14-00 59.15-10 , 90 59.16-00 59.17-10 , 29 , 32 , 38 , 49 , 51 , 59 , 71 , 79 , 91 , 93 , 95 , 99 Woven fabrics and articles for technical uses No L 387 / 20 Official Journal of the European Communities 31 . 12 . 86 ANNEX II REGIONAL AND COMMUNITY QUANTITATIVE LIMITS VALID 1987 TO 1991 GROUP I A Cate ­ gory CCT heading No NIMEXE code ( 1987 ) Description Third country Units Years Annual quantitative limits ( 1 ) ( 2 ) ( 3 ) ( 4 ) ( 5 ) ( 6 ) ( 7 ) ( 8 ) 1 55.05 55.05-13 , 19 , 21 , 25 , 27,29,33,35,37,41 , 45,46,48,51,53,55 , 57 , 61 , 65 , 67 , 69 , 72 , 78 , 81 , 83 , 85 , 87 Cotton yarn , not put up for retail sale Yugoslavia tonnes 1987 1988 1989 1990 1991 8 250 8 436 8 625 8 819 9 018 2 55.09 55.09-03 , 04 , 05 , 06 , 07 , 08 , 09 , 10 , 11 , 12 , 13 , 14 , 15 , 16 , 17 , 19 , 21 , 29 , 32 , 34 , 35 , 37 , 38 , 39 , 41 , 49 , 51 , 52 , 53 , 54 , 55 , 56 , 57 , 59 , 61 , 63 , 64 , 65 , 66 , 67 , 68 , 69 , 70 , 71 , 73 , 75 , 76 , 77 , 78 , 79 , 80 , 81 , 82 , 83 , 84 , 85 , 87 , 88 , 89 , 90 , 91 , 92 , 93 , 98 , 99 Woven fabrics of cotton , other than gauze , terry fabrics , narrow woven fabrics , pile fabrics , chenille fabrics , tulle and other net fabrics Yugoslavia tonnes 1987 1988 1989 1990 1991 10 150 10 404 10 664 10 930 11 204 2 a ) 55.09 55.09-06 , 07 , 08 , 09 , 51 , 52 , 53 , 54 , 55 , 56 , 57 , 59 , 61 , 63 , 64 , 65 , 66 , 67 , 70 , 71 , 73 , 83 , 84 , 85 , 87 , 88 , 89 , 90 , 91 , 92 , 93 , 98 , 99 a ) of which : other than unbleached or bleached Yugoslavia tonnes 1987 1988 1989 1990 1991 2 273 2 330 2 388 2 448 2 509 3 56.07 A 56.07-01 , 04 , 05 , 07 , 08 , 10 , 12 , 15 , 19 , 20 , 22 , 25 , 29 , 30 , 31 , 35 , 38,39,40,41,43,45 , 46 , 47 , 49 Woven fabrics of synthetic fibres ( staple or waste ) other than narrow woven fabrics , pile fabrics ( including terry fabrics ) and chenille fabrics Yugoslavia tonnes 1987 1988 1989 1990 1991 1 000 1 045 1 092 1 141 1 193 GROUP I B ( 1 ) ( 2 ) ( 3 ) ( 4 ) ( 5 ) ( 6 ) ( 7 ) ( 8 ) 40 ) 60.04 . B I II a ) b ) c ) IV a ) 4 b ) 1 aa ) dd ) 2 ee ) c ) 4 d ) 1 aa ) dd ) ex 2 dd ) 60.04-19 , 20 , 22 , 23 , 24 , 26 , 39 , 41 , 50 , 58 , 69 , 71 , 79 , 88 Shirts , T-shirts , lightweight fine knit roll , polo or turtle necked jumpers and pullovers ( other than of wool or fine animal hair ), undervests and the like , knitted or crocheted Yugoslavia regional limit ( UK ) 1 000 pieces 1987 1988 1989 1990 1991 767 802 838 875 915 (') For the purpose of setting off exports against the agreed quantitative limits a conversion rate of five garments (other than babies' garments ) of a maximum commercial size of 130 cm , for three garments whose commercial size exceeds 130 cm may be applied for up to 5% of the quantitative limits . The export licence covering these products must bear in box 9 the words 'The rate of conversion for garments of a maximum commercial size of 130 cm must be applied'. 31 . 12 . 86 Official Journal of the European Communities No L 387 / 21 ( 1 ) ( 2 ) ( 3 ) ( 4 ) ( 5 ) ( 6 ) ( 7 ) ( 8 ) 4 (cont'd) 60.05 A II b ) 4 mm ) 1 1 22 33 44 60.05-86 , 87 , 88 , 89 5 60.05 A la ) II b ) 4 bb ) 1 1 aaa ) bbb ) ccc ) ddd ) eee ) 22 bbb ) ccc ) ddd ) eee ) fff) ijij ) 11 60.05-01 , 29 , 30 , 32 , 33 , 34 , 39 , 40 , 41 , 42 , 43 , 80 Jerseys , pullovers , slip-overs , waistcoats , twinsets , cardigans , bed jackets and jumpers ( other than jackets and blazers ), anoraks , windcheaters , waister jackets and the like , knitted or crocheted Yugoslavia 1 000 pieces 1987 1988 1989 1990 1991 1 925 2 012 2 102 2 197 2 296 6 (') 61.01 B V d ) 1 2 3 e ) 1 2 3 61.02 B II e ) 6 aa ) bb ) cc ) 61.01-62 , 64 , 66 , 72 , 74 , 76 61.02-66 , 68 , 72 Men's or boys ' woven breeches , shorts other than swimwear and trousers ( including slacks ); Women's or girls' woven trousers and slacks , of wool , of cotton or of man-made fibres Yugoslavia 1 000 pieces 1987 1988 1989 1990 1991 900 945 992 1 042 1 094 7 60.05 A II b ) 4 aa ) 22 33 44 55 61.02 B II e ) 7 bb ) cc ) ee ) 60.05-22 , 23 , 24 , 25 61.02-78 , 82 , 85 Women's or girls' blouses , shirts and shirt-blouses , whether or not knitted or crocheted , of wool , cotton or man-made fibres Yugoslavia 1 000 pieces 1987 1988 1989 1990 1991 500 528 557 587 619 8 61.03 A I II IV 61.03-11 , 15 , 18 Men's or boys' shirts , other than knitted or crocheted , of wool , cotton or man-made fibres Yugoslavia 1 000 pieces 1987 1988 1989 1990 1991 2 800 2 912 3 028 3 150 3 276 (') For the purpose of setting off exports against the agreed quantitative limits a conversion rate of five garments (other than babies' garments ) of a maximum commercial size of 130 cm , for three garments whose commercial size exceeds 130 cm may be applied for up to 5% of the quantitative limits . The export licence covering these products must bear in box 9 the words 'The rate of conversion for garments of a maximum commercial size of 130 cm must be applied'. GROUP II A ( 1 ) ( 2 ) ( 3 ) ( 4 ) ( 5 ) ( 6 ) ( 7 ) ( 8 ) 9 55.08 62.02 B III a ) 1 55.08-10 , 30 , 50 , 80 62.02-71 Terry towelling and similar woven terry fabrics of cotton ; toilet linen and kitchen linen , other than knitted or crocheted , of terry towelling and woven terry fabrics , of cotton Yugoslavia tonnes 1987 1988 1989 1990 1991 820 869 921 977 1 035 No L 387 / 22 Official Journal of the European Communities 31 . 12 . 86 GROUP II B ( 1 ) ( 2 ) ( 3 ) ( 4 ) ( 5 ) ( 6 ) ( 7 ) ( 8 ) 15 61.02 B la ) II e ) 1 aa ) bb ) cc ) 2 aa ) bb ) cc ) 61.02-05 , 31 , 32 , 33 , 35 , 36 , 37 , 39 , 40 Women's , or girls' woven overcoats , raincoats and other coats , cloaks and capes ; jackets and blazers , of wool , of cotton or of man-made textile fibres ( other than parkas ) ( of category 21 ) Yugoslavia 1 000 pieces 1987 1988 1989 1990 1991 650 689 730 774 821 16 61.01 B Vc ) 1 2 3 61.01-51 , 54 , 57 Men's or boys' suits and ensembles , other than knitted or crocheted , of wool , of cotton or of man-made fibres excluding ski suits Yugoslavia 1 000 pieces 1987 1988 1989 1990 1991 540 572 607 643 682 17 61.01 B Va ) 1 2 3 61.01-34 , 36 , 37 Men's or boys' jackets and blazers , other than knitted or crocheted , of wool , of cotton or of man-made fibres Yugoslavia regional limit ( UK ) 1 000 pieces 1987 1988 1989 1990 1991 210 225 240 257 275 GROUP III B ( 1 ) ( 2 ) ( 3 ) ( 4 ) ( 5 ) ( 6 ) ( 7 ) ( 8 ) 67 67 a ) 60.05 A II b ) 5 bb ) B 60.06 B III 60.05-92 , 93 , 94 , 95 , 96 , 97 , 98 , 99 60.06-96 , 98 60.05-96 60.05-98 Knitted or crocheted clothing accessories other than for babies ; household linen of all kinds , knitted or crocheted ; curtains ( including drapes ) and interior blinds , curtain or bed valances and other furnishing articles knitted or crocheted ; knitted or crocheted blankets and travelling-rugs , other knitted or crocheted articles including parts of garments or of clothing accessories a ) of which :  sacks and bags of a kind used for the packing of goods , made from polyethylene or polypropylene strip  cotton bed linen , knitted or crocheted Yugoslavia ( F ) ( D ) tonnes tonnes tonnes 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 1987 1988 1989 1990 1991 700 742 787 834 884 30 32 33 35 36 110 117 124 131 139 31 . 12 . 86 Official Journal of the European Communities No L 387 / 23 ANNEX III MEMBER STATES BREAKDOWN OF QUANTITATIVE LIMITS VALID FOR 1987 GROUP I A Cate ­ gory CCT heading No NIMEXE code ( 1987) Description Third country Mem ­ ber State Units Quantitative limits from 1 January to 31 December 1987 ( 1 ) 2 ( 3 ) (4 5 ( 6 ) 7 (8 1 55.05 Cotton yarn , not put up for retail sale Yugoslavia tonnes55.05-13 , 19 , 21 , 25 , 27 , 29 , 33 , 35 , 37 , 41 , 45 , 46 , 48 , 51 , 53 , 55 , 57 , 61 , 65 , 67 , 69 , 72 , 78 , 81 , 83 , 85 , 87 D F I BNL UK IRL DK GR E P EEC 2 846 306 4 372 141 181 49 43 175 119 18 8 250 2 55.09 YugoslaviaWoven fabrics of cotton , other than gauze , terry fabrics , narrow woven fabrics , pile fabrics , chenille fabrics , tulle and other net fabrics 55.09-03 , 04 , 05 , 06 , 07 , 08 , 09 , 10 , 11 , 12 , 13 , 14 , 15 , 16 , 17 , 19 , 21 , 29 , 32 , 34 , 35 , 37 , 38 , 39 , 41 , 49 , 51 , 52 , 53 , 54 , 55 , 56 , 57 , 59 , 61 , 63 , 64 , 65 , 66 , 67 , 68 , 69 , 70 , 71 , 73 , 75 , 76 , 77 , 78 , 79 , 80 , 81 , 82 , 83 , 84 , 85 , 87 , 88 , 89 , 90 , 91 , 92 , 93 , 98 , 99 tonnes tonnes D F I BNL UK IRL DK GR E P EEC D F I BNL UK IRL DK GR E P EEC 2 128 953 4 844 556 1 189 12 134 211 100 23 10 150 654 211 824 147 156 6 80 167 22 6 2 273 2 a 55.09 Yugoslaviaa ) of which : other than unbleached or bleached 55.09-06 , 07 , 08 , 09 , 51 , 52 , 53 , 54 , 55 , 56 , 57 , 59 , 61 , 63 , 64 , 65 , 66 , 67 , 70 , 71 , 73 , 83 , 84 , 85 , 87 , 88 , 89 , 90 , 91 , 92 , 93 , 98 , 99 3 56.07 A Yugoslavia tonnesWoven fabrics of synthetic fibres ( staple or waste ) other than narrow woven fabrics , pile fabrics ( including terry fabrics ) and chenille fabrics 56.07-01 , 04 , 05 , 07 , 08 , 10 , 12 , 15 , 19 , 20 , 22 , 25 , 29 , 30 , 31 , 35 , 38 , 39 , 40 , 41 , 43 , 45 , 46 , 47 , 49 D F I BNL UK IRL DK GR E P EEC 124 106 437 38 80 5 176 7 22 5 1 000 No L 387 / 24 Official Journal of the European Communities 31 . 12 . 86 GROUP I B ( 1 ) ( 2 ) ( 3 ) ( 4 ) ( 5 ) ( 6 ) ( 7 ) ( 8 ) 4 0 ) 60.04 B I II a ) b ) c ) IV a ) 4 b ) 1 aa ) dd ) 2 ee ) c ) 4 d ) 1 aa ) dd ) ex 2 dd ) 60.05 A II b ) 4 mm ) 11 22 33 44 60.04-19 , 20 , 22 , 23 , 24 , 26 , 39 , 41 , 50 , 58 , 69 , 71 , 79 , 88 60.05-86 , 87 , 88 , 89 Shirts , T-shirts , lightweight fine knit roll , polo or turtle necked jumpers and pullovers ( other than of wool or fine animal hair ), undervests and the like , knitted or crocheted Yugoslavia UK 1 000 pieces 767 5 60.05 A la ) II b ) 4 bb ) 11 aaa ) bbb ) ccc ) ddd ) eee ) 22 bbb ) ccc) ddd ) eee ) fff) ijij ) 11 60.05-01 , 29 , 30 , 32 , 33,34,39,40,41,42 , 43 , 80 Jerseys , pullovers , slip-overs , waistcoats , twinsets , cardigans , bed jackets and jumpers ( other than jackets and blazers ), anoraks , windcheaters , waister jackets and the like , knitted or crocheted Yugoslavia D F I BNL UK IRL DK GR E P EEC 1 000 pieces 737 426 162 183 267 12 42 26 55 15 1 925 60 ) 61.01 B Vd) 1 2 3 e ) 1 2 3 61.02 B II e ) 6 aa ) bb ) cc) 61.01-62 , 64 , 66 , 72 , 74 , 76 61.02-66 , 68 , 72 Men's or boys' woven breeches , shorts other than swimwear and trousers ( including slacks ); women's or girls' woven trousers and slacks , of wool , of cotton or of man-made fibres Yugoslavia D F I BNL UK IRL DK GR E P EEC 1 000 pieces 263 88 72 138 255 4 14 12 41 13 900 7 60.05 A II b ) 4 aa ) 22 33 44 55 61.02 B II e ) 7 bb ) cc) ee ) 60.05-22 , 23 , 24 , 25 61.02-78 , 82 , 85 Women's or girls' blouses , shirts and shirt-blouses , whether or not knitted or crocheted , of wool , cotton or man-made fibres Yugoslavia D F I BNL UK IRL DK GR E P EEC 1 000 pieces 213 62 53 62 46 2 11 11 32 8 500 (') For the purpose of setting off exports against the agreed quantitative limits a conversion rate of five garments ( other than babies' garments ) of a maximum commercial size of 130 cm , for three garments whose commercial size exceeds 130 cm may be applied for up to 5% of the quantitative limits . The export licence covering these products must bear in box 9 the words 'The rate of conversion for garments of a maximum commercial size of 130 cm must be applied'. 31 . 12 . 86 Official Journal of the European Communities No L 387 / 25 ( 1 ) ( 2 ) ( 3 ) ( 4)' ( 5 ) ( 6 ) ( 7 ) ( 8 ) 8 61.03 A I II IV 61.03-11 , 15 , 18 Men's or boys' shirts , other than knitted or crocheted , of wool , cotton or man-made fibres Yugoslavia D F I BNL UK IRL DK GR E P EEC 1 000 pieces 1 055 328 251 363 603 15 38 48 84 17 2 800 GROUP II A ( 1 ) ( 2 ) ( 3 ) ( 4 ) ( 5 ) ( 6 ) ( 7 ) ( 8 ) 9 55.08 62.02 B III a ) 1 55.08-10 , 30 , 50 , 80 62.02-71 Terry towelling and similar woven terry fabrics of cotton ; toilet linen and kitchen linen , other than knitted or crocheted , of terry towelling and woven terry fabrics , of cotton Yugoslavia D F I BNL UK IRL DK GR E P EEC tonnes 300 196 62 44 138 3 32 7 31 7 820 GROUP II B ( 1 ) ( 2 ) ( 3 ) ( 4 ) ( 5 ) ( 6 ) ( 7 ) ( 8 ) 15 61.02 B la ) II e ) 1 aa ) bb ) cc) 2 aa ) bb ) cc) 61.02-05 , 31 , 32 , 33 , 35 , 36 , 37 , 39 , 40 Women's , or girls' woven overcoats , raincoats and other coats , cloaks and capes ; jackets and blazers , of wool , of cotton or of man ­ made textile fibres ( other than parkas ) ( of category 21 ) Yugoslavia D F I BNL UK IRL DK GR E P 1 000 pieces 260 145 35 53 62 2 34 12 35 12 EEC 650 16 61.01 B Vc ) 1 2 3 61.01-51 , 54 , 57 Men's or boys' suits and ensembles , other than knitted or crocheted , of wool , of cotton or of man-made fibres , excluding ski suits Yugoslavia D F I BNL UK IRL DK GR E P 1 000 pieces 142 79 30 45 173 1 37 5 24 4 EEC 540 No L 387 / 26 Official Journal of the European Communities 31 . 12 . 86 ( 1 ) ( 2 ) ( 3 ) ( 4 ) ( 5 ) ( 6 ) ( 7 ) ( 8 ) 17 61.01 B Va) 1 2 3 61.01-34 , 36 , 37 Men's or boys' jackets and blazers , other than knitted or crocheted , of wool , of cotton or of man-made fibres Yugoslavia UK 1 000 pieces 210 GROUP III B ( 1 ) ( 2 ) ( 3 ) ( 4 ) ( 5 ) ( 6 ) ( 7 ) ( 8 ) 67 60.05 A II b ) 5 bb ) B 60.06 Bill 60.05-92 , 93 , 94 , 95 , 96 , 97 , 98 , 99 60.05-96 , 98 Knitted or crocheted clothing accessories other than for babies ; household linen of all kinds , knitted or crocheted ; curtains ( including drapes ) and interior blinds , curtain or bed valances and other furnishing articles knitted or crocheted ; knitted or crocheted blankets and travelling-rugs , other knitted or crocheted articles including parts of garments or of clothing accessories Yugoslavia D F I BNL UK IRL DK GR E P EEC tonnes 283 89 74 510 113 5 24 8 45 8 700 67 a ) 60.05-96 a ) of which :  sacks and bags of a kind used for the packing of goods , made from polyethylene or polypropylene strip F tonnes 30 60.05-98  cotton bed linen , knitted or crocheted D tonnes 110 31 . 12 . 86 Official Journal of the European Communities No L 387 / 27 ANNEX IV referred to in Article 2 Administrative cooperation Article 1 The Commission shall supply the Member States' authorities with the names and addresses of the authorities in Yugoslavia competent to issue certificates of origin and export licences , together with specimens of stamps used by these authorities . 4 . Should such verifications reveal abuse or major irregularities in the use of declarations of origin , the Member State concerned shall inform the Commission of this fact . The Commission shall pass the information on to the other Member States . At the request of a Member State or at the initiative of the Commission , the Committee on Origin shall , as soon as possible and in accordance with the procedure specified in Article 13 of Regulation ( EEC ) No 802 / 68 ( 2 ), examine whether it is desirable to require the production of a certificate of origin , in respect of the products concerned . The decision shall be taken in accordance with the procedure laid down in Article 14 of Regulation ( EEC ) No 802 / 68 . 5 . Random recourse to the procedure specified in this Article may not constitute an obstacle to the release for home use of the products in question . Article 2 1 . Subsequent verification of certificates of origin or export licences shall be carried out at random , or whenever the competent Community authorities have reasonable doubt as to the authenticity of the certificate or licence or as to the accurary of the information regarding the true origin of the products in question . In such cases , the competent authorities in the Community shall return the certificate of origin or the export licence or a copy thereof to the competent governmental authority in Yugoslavia , giving , where appropriate , the reasons of form or substance for an enquiry . If the invoice has been submitted , such invoice or a copy thereof shall be attached to the certificate or its copy . The authorities shall also forward any information that has been obtained suggesting that the particulars given on the said certificate are inaccurate . 2 . Paragraph 1 shall also apply to subsequent verifications of the declarations of origin . 3 . The results of the subsequent verifications carried out in accordance with paragraphs 1 and 2 shall be communicated to the competent authorities of the Community within three months at the latest . The information communicated shall indicate whether the disputed certificate or licence or declaration applies to the goods actually exported and whether the goods are eligible for export to the Community under this Regulation . The competent authorities of the Community may also request copies of all documentations necessary to determine the facts fully , and in particular the origin of the goods (*). Article 3 1 . Where the verification procedure referred to in Article 2 or where information available to the competent authorities in the Community indicates that the provisions of this Regulation are being contravened , the said authorities shall request the competent authorities of Yugoslavia to carry out appropriate enquiries concerning operations which are , or appear to be , in contravention of this Regulation . The results of these enquiries shall be communicated to the competent authorities of the Community , together with any other pertinent information enabling the true origin of the goods to be determined . By agreement between the Community and Yugoslavia representatives nominated by the Community may take part in these enquiries . 2 . In pursuance of the cooperation referred to in this Annex , the competent authorities of the Community may exchange any information with the competent authorities of Yugoslavia which is considered of use in preventing contravention of the provisions of this Regulation . 3 . Where it is established that the provisions of this Regulation have been contravened , the Commission may , in accordance with the procedure laid down in Article 15 of this Regulation , agree with Yugoslavia to take such measures as it deems necessary to prevent the recurrence of such contravention . 0 ) For the purpose of subsequent verification of certificates of origin , copies of the certificates as well as any export documents referring to them shall be kept for at least three years by the competent authorities in Yugoslavia . ( 2 ) OJ No L 148 , 26 . 6 . 1968 , p. 1 . No L 387 / 28 Official Journal of the European Communities 31 . 12 . 86 ANNEX V classification practice or a change in category of any product subject to the present Regulation , the competent authorities of the Member States shall provide 30 days' notice , from the date of the Community's notification , before the decision is put into effect . 2 . Products shipped before the date of the application of the decision shall remain subject to earlier classification practice , provided that the goods in question are entered for importation within 60 days of that date . 3 . Paragraphs 1 and 2 above apply without prejudice to the preliminary provisions of the Annex 'Nomenclature of goods for the external trade statistics of the Community and statistics of trade between Member States (NIMEXE )' to Council Regulation ( EEC ) No 1445 / 72 , as last amended by Commission Regulation ( EEC ) No 3631 / 85 ( 4 ). Article 6 Where a classification decision adopted in accordance with the established Community procedures referred to in Article 5 of this Annex involves a category of products subject to a quantitative limit , the Commission shall , without delay , initiate consultation with Yugoslavia in accordance with Article 13 of the present Regulation , in order to reach an agreement on the necessary adjustments to the relative quantitative limits provided for in Annex II of this Regulation . PART I Classification Article 1 The classification of the textile products referred to in Article 1 ( 1 ) of this Regulation is based on the Annex to Council Regulation ( EEC ) No 950 / 68 (*), the 'Common Customs Tariff , as subsequently amended , and on the Annex to Council Regulation ( EEC ) No 1445 / 72 ( 2 ), the 'Nomenclature of goods for the external trade statistics of the Community and statistics of trade between Member States ( NIMEXE )', as subsequently amended . Article 2 On the initiative of the Commission or of a Member State , the Common Customs Tariff Nomenclature Committee , which was established by Council Regulation ( EEC ) No 97 / 69 ( 3 ), as subsequently amended , and the NIMEXE Committee established by Council Regulation ( EEC ) No 1445 / 72 , will examine urgently , in accordance with their respective jurisdiction and in conformity with the provisions of the aforementioned Regulations , all questions concerning the classification of products referred to in Article 1 ( 1 ) of this Regulation within the Common Customs Tariff and the NIMEXE in order to classify them in the appropriate categories . Article 3 The Commission shall inform Yugoslavia of any changes in the Common Customs Tariff or NIMEXE on their adoption by the competent authorities of the Community . Article 4 The Commission shall inform the competent authorities of Yugoslavia of any decisions adopted in accordance with the procedures in force in the Community relating to the classification of products subject to the present Regulation , within one month at the latest of their adoption . Such communication shall include : ( a ) a description of the products concerned ; ( b ) the relevant category , tariff heading or subheading and the NIMEXE code ; ( c ) the reasons which have led to the decision . Article 5 1 . Where a classification decision adopted in accordance with current Community procedures results in a change of Article 7 1 . Without prejudice to any other provision on this subject , where the classification indicated in the documentation necessary for importation of the products covered by this Regulation differs from the classification determined by the competent authorities of the Member State into which they are to be imported , the goods in question are provisionally subject to the import regime which , in accordance with the provisions of the present Regulation , is applicable to them on the basis of the classification determined by the aforementioned authorities . 2 . Member States shall inform the Commission without delay of the cases referred to in paragraph 1 and the Commission shall notify the competent authorities of the supplying countries of the details of the case in question . 3 . Member States , at the time of the communication referred to in paragraph 2 , shall specify if, following the application of the provisions of paragraph 1 , the quantities of the products which are the subject of divergence have been provisionally debited against a quantitative limit laid down for a category of products other than that indicated in the export licence referred to in Article 11 of this Annex .0 ) OJ No L 172 , 22 . 7 . 1968 , p. 1 . ( 2 ) OJ No L 161 , 17 . 7 . 1972 , p. 1 . ( 3 ) OJ No L 14 , 21 . 1 . 1969 , p. 1 . ( 4 ) OJ No L 353 , 30 . 12 . 1985 , p. 8 . 31 . 12 . 86 Official Journal of the European Communities No L 387 / 29 quantity of goods in question has been set off against the quantitative limit and the share established for the category of the product concerned . 2 . Each export licence shall cover only one of the categories of products listed in Annex III to this Regulation . Article 13 Exports shall be set off against the quantitative limits and shares established for the year in which the products covered by the export licence have been shipped within the meaning of Article 3 ( 4 ) of this Regulation . 4 . The Commission sh all notify the competent authorities of Yugoslavia of the provisional debits referred to in paragraph 3 , within 30 days of the date of such provisional debit . Article 8 In the cases referred to in Article 7 of this Annex as well as in those cases of a similar nature raised by the competent authorities of the supplying countries , the Commission , if necessary , and in accordance with the procedure provided for in Article 14 of this Regulation , shall enter into consultation with Yugoslavia in order to reach an agreement on the classification to be definitively applicable for the products causing the divergence . Article 9 The Commission , in agreement with the competent authorities of the Member State or States of importation and of Yugoslavia , may , in the cases referred to in Article 8 of this Annex , determine the classification definitively applicable to the products causing the divergence . Article 10 When a case of divergence referred to in Article 7 cannot be resolved in accordance with Article 9 of this Annex , the Nomenclature Committee of the Common Customs Tariff and the NIMEXE Committee are required , in accordance with their respective competence and with the provisions of the Regulations setting up the aforesaid Committees , to establish the classification definitively applicable to the goods concerned . Article 14 1 . The authorities of the Member State designated on the export licence as the country of destination of the goods concerned shall issue an import authorization automatically within a maximum of five working days of the presentation by the importer of the original of the corresponding export licence . This presentation must be effected not later than 31 March of the year following that in which the goods covered by the export licence have been shipped . 2 . The import authorizations shall be valid for three months from the date of their issue . 3 . The import authorizations shall be valid only in the Member State which issued them . 4 . The importer's declaration or request to obtain the import authorization shall contain : ( a ) the names of the importer and exporter ; ( b ) the country of origin of the products or , when different , the country of export or of purchase ; ( c ) a description of the products , including :  their commercial designation ,  a description of the products in accordance with the tariff heading or subheading and / or the statistical code of the NIMEXE ; ( d ) the appropriate category and the quantity in the appropriate unit as indicated in Annex III to this Regulation for the products in question ; ( e ) the value of the products , as indicated in case 12 of the export licence ; ( f) where appropriate , dates of payment and delivery and a copy of the bill of lading and of the purchase contract ; ( g ) date and number of the export licence ; ( h ) any internal code used for administrative purposes ; ( i ) date and signature of importer . PART II Double-checking system Article 11 1 . The competent government authorities of Yugoslavia shall issue an export licence in respect of all consignments of textile products subject to the quantitative limits established in Annex III up to the level of the said limits and the corresponding shares . 2 . The origin of the export licence must be presented by the importer for the purposes of the issue of the import authorization ( x ) referred to in Article 14 below . Article 12 1 . The export licence shall conform to the specimen appended to this Annex and it may also contain a translation into another language . It must certify inter alia that the ( 1 ) In this Annex the term 'import authorization' shall apply to both import authorization or equivalent document referred to in Article 3 ( 3 ) of this Regulation . No L 387 / 30 Official Journal of the European Communities 31 . 12 . 86 5 . Importers shall not be obliged to import the total quantity covered by an import authorization in a single consignment . Article 15 The validity of import authorizations issued by the authorities of the Member States shall be subject to the validity of and the quantities indicated in the export licences issued by the competent authorities of Yugoslavia on the basis of which the import authorizations have been issued . Article 16 Import authorizations or equivalent documents shall be issued without discrimination to any importer in the Community wherever the place of his establishment may be in the Community , without prejudice to compliance with the other conditions required under current rules . Article 17 1 . If the competent authorities of a Member State find that the total quantities covered by export licences issued by Yugoslavia for a particular category in any agreement year exceed the share established for that category , the said authorities shall suspend the further issue of import authorizations or documents . In this event , these authorities shall immediately inform the authorities of Yugoslavia and the Commission and the special consultation procedure set out in Article 13 of this Regulation shall be initiated forth with by the Commission . 2 . Yugoslavian exports not covered by export licences issued in accordance with the provisions of this Annex shall be refused the issue of import authorizations or documents by the competent authorities of a Member State . However , if in exceptional cases , the import of such products is allowed into a Member State by the competent authorities , the quantities involved shall not be set off against the appropriate share without the express agreement of the competent authorities of Yugoslavia . part shall have a printed guilloche pattern background making any falsification by mechanical or chemical means apparent to the eye . If the documents have several copies only the top copy which is the original shall be printed with the guilloche pattern background . This copy shall be clearly marked as 'original' and the other copies as 'copies'. Only the original shall be accepted by the competent authorities in the Member States as being valid for the provisions of export in accordance with the provisions of this Regulation . 2 . Each document shall bear a standardized serial number , whether or not printed , by which it can be identified . 3 . This number shall be composed of the following elements :  two letters identifying exporting country as follows : YU ,  two letters identifying Member State of destination as follows : BL = Benelux DE = Federal Republic of Germany DK = Denmark ES = Spain FR = France GB = United Kingdom GR = Greece IR = Ireland IT = Italy PT = Portugal  a one-digit number identifying quota year , corresponding to the last figure in the respective Agreement year , e.g. 7 for 1987 ,  a two-digit number identifying the particular issuing office concerned in exporting country ,  a five-digit number running consecutively from 00001 to 99999 allocated to the Member State of destination . Article 19 The export licence and the certificate of origin may be issued after the shipment of the products to which they relate . In such cases they must bear the endorsement 'delivre a posteriori ' or 'issued retrospectively'. Article 20 In the event of theft , loss or destruction of an export licence or a certificate of origin , the exporter may apply to the competent governmental authority which issued the document for a duplicate to be made out on the basis of the export documents in his possession . The duplicate-licence or ­ certificate issued in this way must bear the endorsement 'duplicata' or 'duplicate'. The duplicate shall bear the date of the original licence or certificate . PART III Form and production of export certificates and certificates of origin , and common provisions Article 18 1 . The export licence and the certificate of origin may comprise additional copies duly indicated as such . They shall be made out in English or French . If they are completed by hand , entries must be in ink and in printscript . These documents shall measure 210 x 297 mm . The paper used shall be white writing paper , sized , not containing mechanical pulp and weighing not less than 25 g / m2 . Each ! Exporter ( name , full address country ) Exportateur ( nom , adresse complÃ ¨te , pays ) ORIGINAL 2 No 3 Quota year AnnÃ ©e contingentaire 4 Category number NumÃ ©ro de catÃ ©gorie \\ I I 5 Consignee ( name , full address , country ) Destinataire ( nom. adresse complÃ ¨te , pays ) CERTIFICATE OF ORIGIN (Textile products) might ( 14 )) and also quantityin the unit prescribed for category where other than netweight - In CERTIFICAT D' ORIGINE(Produits textiles) vue pour la catÃ ©gorie si 6 Country of origin Pays d' origine 7 Country of destination Pays de destination 8 Place and date of shipment - Means of transport Lieu et date d' embarquement - Moyen de transport 9 Supplementary details DonnÃ ©es supplÃ ©mentaires 10 Marks and numbers - Number and kind ot packages - DESCRIPTION OF GOODS Marques et numÃ ©ros - Nombre et nature des colis - DÃ SIGNATION DES MARCHANDISES 11 Quantity (') QuantitÃ © ( 1 ) 12 FOB Value (2 ) Valeur fob (2 ) 13 CERTIFICATION BV THE COMPETENT AUTHORITY - VISA DE L'AUTORITÃ  COMPÃ TENTE I , the undersigned , certify that the goods described above originated in the country shown in box No 6 , in accordance with the provisions in force in the European Economic Community . Je soussignÃ © certifie que les marchandises dÃ ©signÃ ©es ci-dessus sont originaires du pays figurant dans la case 6 , conformÃ ©ment aux dispositions en vigueur dans la CommunautÃ © Ã ©conomique europÃ ©enne. 14 Competent authority ( name , full address , country) AutoritÃ © compÃ ©tente ( nom. adresse complÃ ¨te , pays ) At - Ã ( Signature ) , on - le ( Stamp - Cachet )C) Sh ow ne t w eig ht (kg)a nd al so qu an tity in th e un it pr es cr ibe d fo r c at eg or y w he re ot he rt ha n ne t w eig ht - In diq ue rl e po ids ne t e n kil og ra m m es ai ns i q ue la qu an titÃ © da ns l'u ni tÃ © pr Ã ©v ue po ur la ca tÃ © go rie si ce tte un itÃ © n' es t pa s le po id s net. (2 ) In th e cu rre nc y of th e sa le co nt ra ct - D an s la m on na ie du co nt ra td e vente. class="page"> 1 Exporter ( name , full address , country) Exportateur ( nom , adresse complÃ ¨te , pays) ORIGINAL 2 No \ 3 Quota year AnnÃ ©e contingentaire 4 Category number NumÃ ©ro de catÃ ©gorie I II I 5 Consignee ( name , full address , country) Destinataire ( nom , adresse complÃ ¨te , pays ) EXPORT LICENCE (Textile products) w net weight ( kg ) and also quantity in the unit prescribed for category where other thannet weighLICENCE D' EXPORTATION(Produits textiles) tÃ © prÃ ©vue pour la catÃ ©go 6 Country of origin Pays d' origine 7 Country of destination Pays de destination 8 Place and date of shipment - Means of transport Lieu et date d' embarquement - Moyen de transport 9 Supplementary details DonnÃ ©es supplÃ ©mentaires 10 Marks and numbers - Number and kind of packages - DESCRIPTION OF GOODS Marques et numÃ ©ros - Nombre et nature des colis - DÃ SIGNATION DES MARCHANDISES 11 Quantity (') QuantitÃ © ( 1 ) 12 FOB Value (2) Valeur fob (2 ) 13 CERTIFICATION BY THE COMPETENT AUTHORITY - VISA DE L'AUTORITÃ  COMPÃ TENTE I , the undersigned , certify that the goods described above have been charged against the quantitative limit established for the year shown in box No 3 in respect of the category shown in box No 4 by the provisions regulating trade in textile products with the European Economic Community . Je soussignÃ © certifie que les marchandises dÃ ©signÃ ©es ci-dessus ont Ã ©tÃ © imputÃ ©es sur la limite quantitative fixÃ ©e pour l'annÃ ©e indiquÃ ©e dans la case 3 pour la catÃ ©gorie dÃ ©signÃ ©e dans la case 4 dans le cadre des dispositions rÃ ©gissant les Ã ©changes de produits textiles avec la CommunautÃ © Ã ©conomique europÃ ©enne . 14 Competent authority ( name , full address , country) AutoritÃ © compÃ ©tente ( nom , adresse complÃ ¨te , pays) At - Ã (Signature) , on - le (Stamp - Cachet ) (') Sh ow ne t w eig ht (kg)a nd al so qu an tity in th e un it pr es cr ibe d fo r ca te go ry w he re ot he r t ha n ne t w eig ht - In diq ue rle po ids ne t e n kil og ra m m es ai ns i q ue la qu an titÃ © da ns l'u ni tÃ © pr Ã ©v ue po ur la ca tÃ © go rie si ce tte un itÃ © n' es t p as le po id s ne t (2 ) In th e cu rre nc y of th e sa le co nt ra ct - Da ns la m on na ie du co nt ra t de vente. class="page"> 31 . 12 . 86 Official Journal of the European Communities No L 387 / 35 ANNEX VI referred to in Article 4 Cottage industry and folklore products 1 . The exemption provided for in Article 4 in respect of cottage-industry products shall apply to the following types of product only : ( a ) fabrics woven on looms operated solely by hand or foot , being fabrics of a kind traditionally made in the cottage industry of Yugoslavia ; ( b ) garments or other textile articles of a kind traditionally made in the cottage industry of Yugoslavia obtained manually from the fabrics referred to above and sewn exclusively by hand without the aid of any machine ; ( c ) traditional folklore products of Yugoslavia made by hand , in a list to be agreed between the Community and Yugoslavia . 2 . Exemption shall be granted in respect only of products covered by a certificate conforming to the specimen attached to this Annex and issued by the competent authorities in the supplying country . 3 . Should imports of any product covered by this Annex reach proportions liable to cause problems within the Community , consultations with Yugoslavia shall be initiated as soon as possible , with a view to resolving the situation by the adoption of quantitative limit , in accordance with Article 10 of this Regulation . class="page"> 1 Exporter ( name , full address , country) Exportateur ( nom. adresse complÃ ¨te , pays) ORIGINAL 2 No CERTIFICATE in regard to HANDIOQMS , TEXTILE HANDICRAFTS and TRA ­ DITIONAL TEXTILE PRODUCTS , OF THE COTTAGE INDUSTRY , issued in conformity with and under the conditions regulating trade in textile products with the European Economic Community CERTIFICAT relatif aux TISSUS TISSÃ S SUR METIERS A MAIN , aux PRO ­ DUITS TEXTILES FAITS A LA MAIN , et aux PRODUITS TEXTILES RELEVANT DU FOLKLORE TRADITIONNEL, DE FABRICATION ARTISANALE , dÃ ©livrÃ © en conformitÃ © avec et sous les conditions rÃ ©gissant les Ã ©changes de produits textiles avec la CommunautÃ © Ã ©conomique europÃ ©enne 3 Consignee ( name , full address , country) Destinataire ( nom. adresse complÃ ¨te , pays ) 4 Country of origin Pays d' origine 5 Country of destination Pays de destination 6 Place and date of shipment - Means of transport Lieu et date d' embarquement  Moyen de transport 7 Supplementary details DonnÃ ©es supplÃ ©mentaires 8 Marks and numbers  Number and kind of packages - DESCRIPTION OF GOODS Marques et numÃ ©ros  Nombre et nature des colis  DÃ SIGNATION DES MARCHANDISES 9 Quantity QuantitÃ © 10 FOB ValueD - Vaieur fob C ) 1 1 CERTIFICATION BY THE COMPETENT AUTHORITY - VISA DE L'AUTORITÃ  COMPÃ TENTE I , the undersigned, certify that the consignment described above includes only the following textile products of the cottage industry of the country shown in box No 4 a ) fabrics woven on looms operated solely by hand or foot (handlooms) ( 2 ) b) garments or other textile articles obtained manually from the fabrics described under a ) and sewn solely by hand without the aid of any machine ( handicrafts ) ( 2 ) c ) traditional folklore handicraft textile products made by hand , as defined in the list agreed between the European Economic Community, and the country shown in box No 4 Je soussignÃ © certifie que l'envoi dÃ ©crit ci-dessus contient exclusivement les produits textiles suivants relevant de la fabrication artisanale du pays figurant dans la case 4 : a) tissus tissÃ ©s sur des mÃ ©tiers actionnÃ ©s Ã la main ou au pied (handlooms) ( 2 ) b) vÃ ªtements ou autres articles textiles obtenus manuellement Ã partir de tissus dÃ ©crits sous a ) et cousus uniquement Ã la main sans l'aide d'une machine ( handicrafts) ( 2 ) c ) produits textiles relevant du folklore traditionnel fabriquÃ ©s Ã la main , comme dÃ ©finis dans la liste convenue entre la CommunautÃ © Ã ©conomique europÃ ©enne et le pays indiquÃ © dans la case 4 . C) In th e cu rre nc y of th e sa le co nt ra ct - Da ns la m o n n a ie du co nt ra t de vente. (2 ) De le te as ap pr op ria te - Bi ffe r la (les) mentio n(s ) inutile(s). 12 Competent authority ( name , full address , country ) AutoritÃ © compÃ ©tente ( nom , adresse complÃ ¨te , pays) At - A. , on  le (Signature) ( Stamp - Cachet ) class="page"> 31 . 12 . 86 Official Journal of the European Communities No L 387 / 39 ANNEX VII Regime applicable to outward processing trade 1 . Re-imports into the Community referred to in Article 5 ( 3 ) of this Regulation shall be subject to the provisions of this Regulation , subject to the following particular provisions . 2 . Re-imports into the Community listed in the present Annex are subject to specific quantitative limits established in Appendix A. These specific quantitative limits for 1987 are broken down between the Member States , as indicated in Appendix B. The breakdown between Member States for the years 1988 to 1991 shall be carried out in accordance with the procedure laid down in Article 14 of the Regulation . 3 . After consultation with Yugoslavia in accordance with the procedures set out in Article 13 of this Regulation , specific quantitative limits can be established for re-imports of products not referred to in Appendix A. The decision to do so shall be taken in accordance with the provisions set out in Article 14 . 4 . The Community may make automatic transfers within the following limits : ( a ) transfer between categories up to 25% of the quota share of the category to which the transfer is made ; ( b ) carry-over of a specific quantitative limit from one year to another up to 1 3 ,5 % of the quota-share of the year of actual utilization ; ( c ) advance use of specific quantitative limits from one year to another up to 7,5 % of the quota-share of the year of actual utilization; ( d ) The reallocation of part of any specific quantitative limit not used in one Member State of the Community to another Member State , may be decided in accordance with the procedure laid down in Article 14 . 5 . Member States which note a need for additional imports or consider that their quota-share is not likely to be fully utilized shall inform the Commission thereof. They may request that the specific quantitative limits be adapted in accordance with procedure laid down in Article 14 of the Regulation . 6 . The Community shall inform Yugoslavia of any measures taken under paragraphs 3 and 4 . 7 . Debiting against one of the specific quantitative limits referred to in paragraphs 2 and 3 or the accounting for products covered by the present Annex but not referred to in Appendix A shall be carried out by the competent authorities of the Member States at the time of issuing of the prior authorization provided for by the Community Regulation on economic outward processing . All debiting or accounting shall be set against the year in which the prior authorization was issued . 8 . A certificate of origin shall be issued for all products covered by the present Annex by the competent authorities of Yugoslavia , in accordance with the Community legislation in force and the provisions of Annex IV and shall bear a reference to the prior authorization referred to in paragraph 7 to the effect that the processing operation described in the prior authorization was carried out in Yugoslavia . Failure to comply with this provisions shall not entail the ipso facto rejection of the prior authorization , save where there is grave suspicion of fraudulent practice or of serious irregularity and subject to the appropriate precautionary measures to be taken before the products are given clearance . 9 . For the purpose of the application of the Regulation , the certificate of circulation of merchandise EUR . 1 issued in accordance with the provisions of Protocol 3 of the Cooperation Agreement shall replace the certificate of origin referred to in paragraph 8 and shall bear the same reference to the prior authorization . 10 . The Member States shall communicate to the Commission the names , addresses and the specimens of stamp impressions used by the competent authorities of the Community for the issue of the prior authorizations referred to in paragraph 7 . No L 387 / 40 Official Journal of the European Communities 31 . 12 . 86 APPENDIX A The product descriptions set out in Annex I are here repeated in a shortened version Quantitative outward processing trade objectives Category Description Units Years QuantityEEC 5 Jerseys , windcheaters and the like 1 000 pieces 1987 1988 1989 1990 1991 3 148 3 350 3 566 3 795 4 039 6 Woven trousers 1 000 pieces 1987 1988 1989 1990 1991 9 918 10 652 11 440 12 287 13 196 7 Blouses and shirt-blouses , woven , knitted or crocheted 1 000 pieces 1987 1988 1989 1990 1991 5 471 5 789 6 126 6 483 6 860 8 Men's shirts , woven 1 000 pieces 1987 1988 1989 1990 1991 14 410 15 058 15 736 16 444 17 184 15 Woven coats and jackets for women 1 000 pieces 1987 1988 1989 1990 1991 5 140 5 654 6 219 6 841 7 525 16 Men's woven suits and coordinate suits 1 000 pieces 1987 1988 1989 1990 1991 2 990 3 259 3 552 3 872 4 221 31 . 12 . 86 Official Journal of the European Communities No L 387 / 41 APPENDIX B Breakdown of 1987 outward processing trade objectives between Member States Units Category EEC Federal Republic of Germany France Italy Benelux UK Ireland Denmark Greece Spain Portugal 1 000 pieces 5 3 148 2 745 104 299 1 000 pieces 6 9 918 8 468 387 137 926 1 000 pieces 7 5 471 5 092 379 1 000 pieces 8 14 410 9 629 119 139 4 523 1 000 pieces 15 5 140 4 700 100 40 300 1 000 pieces 16 2 990 2 400 100 100 345 45